IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,743


EX PARTE TERRANCE CLAYTON LINDSEY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 951157-A IN THE 263RD JUDICIAL DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to sixty years' imprisonment.  The Fourteenth Court of Appeals affirmed his conviction.
Lindsey v. State, No. 14-04-00393-CR (Tex. App.- Houston [14th Dist.], August 30, 2005, no pet.) 
	Applicant contends, inter alia, that he was denied the opportunity to petition this Court for
discretionary review because appellate counsel failed to timely notify Applicant that his conviction
had been affirmed. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Fourteenth Court of Appeals in Cause No. 14-04-00393-CR that affirmed his conviction in Case
No. 951157-A from the 263rd Judicial District Court of Harris County.  Applicant shall file his
petition for discretionary review with the Fourteenth Court of Appeals within 30 days of the date on
which this Court's mandate issues.  Applicant's remaining claims are dismissed.  See Ex parte Torres,
943 S.W.2d 469 (Tex. Crim. App. 1997).


Delivered: August 22, 2007
Do not publish